Citation Nr: 0316022	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefit sought 
on appeal.


REMAND

Service personnel records show that the veteran was a 
conscientious objector and was sent for modified basic 
training.  The veteran was an administrative specialist with 
HHD 90th Replacement BN (DPU) while serving in Vietnam from 
December 1969 to November 1970.  The veteran received the 
Good Conduct Medal, National Defense Service Medal, Vietnam 
Service Medal, and the Vietnam Campaign Medal with 60 device 
and 2 OS Bars.  The veteran does not claim that he engaged in 
combat with the enemy.

In this case, the RO denied the claim because the record does 
not include supporting evidence that the stressors claimed by 
the veteran actually occurred.  In addition, the RO sent the 
veteran a PTSD questionnaire that the veteran returned blank.  
The RO determined that there was not sufficient stressor 
information to be investigated by the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
However, post-service medical records include diagnoses of 
PTSD based on the veteran's history of inservice stressors, 
including the following: the veteran was not afforded combat 
training and was sent to Vietnam, a combat zone, as a 
distribution clerk/administrative specialist which put his 
life in danger; making assignments daily to combat units 
knowing he was sending soldiers to their deaths; undergoing 
multiple mortar and sniper attacks at his base.

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps."  Veterans Benefits Administration Manual M21- 
1, Part VI, Change 61, para. 11.38 (f) (4).  It should be 
noted that the USASCRUR performs the same duties that the ESG 
used to perform.

A remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

Furthermore, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
invalid.  In view of the Court's decision, this case must be 
remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

2.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the claimed stressor events 
for PTSD are reasonably corroborated by 
credible supporting evidence.

3.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a) Whether each documented stressor 
specified by the RO was of sufficient 
gravity to produce PTSD.

(b) Whether the diagnostic criteria found 
in DSM-IV to support a diagnosis of PTSD 
have been satisfied.

(c) Whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose existence 
has been confirmed by the RO.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




